WRIGHT, J.
The first proposition which the plaintiff asks us to give in charge to the jury, we give in the words stated. The second is refused in the language expressed, but we give you as the legal construction of the stipulation in the policy, that no insurance should be made thereafter on Williams’s interest in the boat with his assent: if, therefore, a policy is proven to have been afterwards made, with his consent, it vitiates the policy before you.
The first, second, fourth, and fifth of the defendant’s propositions we do not concur in, and refuse the fourth, because it is irrelevant to the matter in issue. Their third proposition, as requested, we also refuse. The obtaining the second policy of insurance, will not affect the plaintiff’s right to recover, unless it was obtained with *his consent and upon the same interest. The stipulation in the [544 policy is that the insurer will not, either by himself or agents, make any other insurance upon the same interest. Such insurance made, by a stranger to him, without his consent, cannot affect his interest.
Verdict for the plaintiff, $1,493.62.
COURT. The motion is overruled. The defendants are left to pursue their claim to the plaintiff’s interest, as abandoned to them, or their claim to subrogation to his rights, as they may be advised.